Title: Power of Attorney to Francis Eppes and Nicholas Lewis, [9 May 1784]
From: Jefferson, Thomas
To: 



[9 May 1784]

Know all men by these presents that I Thos. J. of Monticello in the County of Albemarle Virga. do by these presents constitute and appoint Fr. E. of Chesterfd. County and Nichs. Lewis of Albemarle county my attornies during my absence from the state of Virginia or until I shall otherwise revoke these presents giving them power, for me and on my behalf to sell or otherwise dispose of any part of my slaves or personal estate, to purchase and take conveyance for me of lands, slaves or personal estate, to superintend and direct the management of my property real and personal of every kind, to prosecute or defend all actions or suits in which I may be concerned either in my own right or in the right of any other person, to appoint and to remove at will Stewards, overseers and other agents of any kind whatever giving to whatsoever they shall do in the premises the same force and validity as if done by myself. Witness my hand and seal at Annapolis thisday of1784.
